DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed on 2/24/21. Claims 1-20 have been canceled and claims 21-40 are new. Claims 21-40 are pending in the application. 

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or render obvious an air circuit as disclosed in the claims.
The closest prior art is Edirisuriya (US Pat. 6953354). Edirisuriya teaches an air circuit with a helical heater wire (Fig. 7, Col. 7: lines 45-48) an outlet connector (figs. 18-26) having an receiver (400 and 401) the helical coil threaded onto the a connection portion (Col. 7: lines 55-60), a clip (Col. 7: lines 65-67) and an outlet connector housing molded over the outlet connector substructure (Col. 7: lines 55-67, the conduit and insert are overmolded) and an electrical connector (Fig. 22: port 405). 
Although Edirisuriya teaches an aperture opposite the receiver, Edirisuriya does not teach an end cap for the aperture. It would not be obvious to add an end cap to this aperture and this is a connection point which requires the opening. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785